66 N.J. 146 (1974)
329 A.2d 340
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
ROGER BROWN, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued November 19, 1974.
Decided December 4, 1974.
Mr. Howard Allen Cohen, Deputy Attorney General, argued the cause for appellant (Mr. William F. Hyland, Attorney General of New Jersey, attorney).
Mr. Edward M. Weisslitz, First Assistant Deputy Public Defender, argued the cause for respondent (Mr. Stanley C. Van Ness, Public Defender, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division.
For affirmance  Chief Justice HUGHES, Justices JACOBS, MOUNTAIN, SULLIVAN, PASHMAN and CLIFFORD and Judge COLLESTER  7.
For reversal  None.